IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,115-02


EX PARTE NELSON GONGORA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. C-371-007426-0810355-A IN THE 371ST DISTRICT COURT

TARRANT COUNTY



Per Curiam; Meyers, J., not participating. 


O R D E R


	This is an untimely application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071. (1)
	On April 7, 2003, the trial court appointed Jack Strickland to represent applicant in
a post-conviction writ of habeas corpus under Article 11.071.  On October 13, 2004, the State
filed in this Court its brief on applicant's direct appeal.  Pursuant to Article 11.071, § 4(a),
and a trial court order, counsel should have filed applicant's application for writ of habeas
corpus in the convicting court no later than February 24, 2005.  When no application was
filed, the convicting court, under Article 11.071, § 4(d), should have sent a statement to this
Court within ten days of the filing deadline notifying the Court that no application had been
timely filed.  On August 29, 2005, counsel filed applicant's application in the convicting
court. 
	Because applicant's application was not filed on or before the initial due date of
February 24, 2005, the application was untimely.  See Art. 11.071, § 4(c).  However, pursuant
to Article 11.071, § 4A(b)(2), and counsel's showing of good cause, we will allow Strickland
to continue representing applicant and hold applicant's application to be timely filed as of
August 29, 2005.  The trial court is ordered to proceed with its review of the application. 
The timelines set out in Article 11.071, §§ 7-9, shall start to run as of the day this order is
issued.
	IT IS SO ORDERED THIS THE 25th DAY OF January, 2006.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.